DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 2, 6-10, 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-13, 17-19 of US Patent No. 10,885,753.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the co-pending application merely broaden the scope of the claims of the co-pending applications and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Instant 17/107,064
US Patent 10,885,753
1. A theft detection device, comprising: a light sensor; a motion sensor; an emitter; an antenna configured to emit a wireless signal separately from the emitter: a controller; wherein the controller is configured to determine a light level sensed by the light sensor; wherein the controller is configured to determine, 


2. The theft detection device of claim 1, wherein the wireless radio signal, the audible tone, and the visual signal are each indicative of a potential theft condition.
6. The theft detection device of claim 1, wherein the controller is configured to recognize a signal from an EAS gate.
3. The theft detection device of claim 1, wherein the controller is configured to recognize a signal from an electronic article surveillance (EAS) gate.
7. The theft detection device of claim 6, wherein the controller is configured to operate at least one of the emitter to generate 


5. The theft detection device of claim 3, wherein the controller is configured to recognize a signal from an activation/deactivation pad.
9. The theft detection device of claim 8, wherein the controller is configured to operate at least one of the emitter to discontinue producing the signal and the antenna to discontinue producing the wireless signal.
6. The theft detection device of claim 5, wherein the controller is configured to operate at least one of the emitter to discontinue producing the signal and the antenna to discontinue producing the wireless radio signal in response to the signal from the activation/deactivation pad.
10. A theft detection system, comprising: at least one retail merchandise tag configured for attachment to an item of retail merchandise, the at least one retail merchandise tag configured to detect a change in motion of the retail merchandise tag sensed by a motion sensor of the at least one retail merchandise tag, and a change in light sensed via a light sensor of the at least one retail merchandise tag which together are indicative of a potential retail theft condition; an alarm box, the alarm box configured to receive a signal from the at least one retail merchandise tag, the signal being at least one of an audible tone generated by an emitter of the at least one retail merchandise tag and an Wireless signal generated by an antenna of the retail merchandise tag; and wherein the at least one retail merchandise tag, and the alarm box are each operable to generate an alarm upon detection of the potential retail theft condition simultaneously.
9. A theft detection system, comprising: at least one retail merchandise tag configured for attachment to an item of retail merchandise, the at least one retail merchandise tag configured to detect a change in motion of the retail merchandise tag sensed by a motion sensor of the at least one retail merchandise tag, and a change in light sensed via a light sensor of the at least one retail merchandise tag which together are indicative of a potential retail theft condition, the at least one retail merchandise tag having a controller, the controller being configured to determine: whether the retail merchandise tag is in motion and whether a light level is below a threshold level, wherein if the retail merchandise tag is in motion and the light level is below the threshold level, or the light level is above the threshold level but the retail merchandise tag is in motion for a period of time longer than a threshold time period, in which case the controller operates the retail merchandise tag to simultaneously transmit a wireless radio signal, and an audible tone or visual signal; and whether the retail merchandise tag is in motion for a period of time less than the threshold time period and the light level is above the threshold level, in which case the controller does not cause transmission of the wireless radio signal, the audible tone, or the visual signal, and wherein the controller continuously monitors the light level and whether the retail merchandise tag is in motion; an alarm box, the alarm box configured to receive 

10. The system of claim 9, wherein the controller is configured to recognize a signal from an electronic article surveillance (EAS) gate.
15. The system of claim 15, wherein the controller is configured to operate at least one of the emitter to generate the signal and the antenna to generate the wireless signal upon receiving the signal from the EAS gate.
11. The system of claim 10, wherein the controller is configured to operate at least one of the emitter to generate the signal and the antenna to generate the wireless radio signal upon receiving the signal from the EAS gate.
16. The system of claim 12, wherein the controller is configured to recognize a signal from an activation/deactivation pad.
12. The system of claim 9, wherein the controller is configured to recognize a signal from an activation/deactivation pad.
17. The system of claim 16, wherein the controller is configured to operate at least one of the emitter to discontinue producing the signal and the antenna to discontinue producing the wireless signal.
13. The system of claim 12, wherein the controller is configured to operate at least one of the emitter to discontinue producing the signal and the antenna to discontinue producing the wireless radio signal in response to the signal from the activation/deactivation pad.
18. A method of detecting a potential retail theft and generating an alarm, the method comprising: detecting motion of a retail merchandise tag using a motion sensor of the retail merchandise tag; detecting a light condition using a light sensor of the retail merchandise tag; determining whether the motion and the light condition are indicative of a potential retail theft using a microprocessor of the retail merchandise tag; and upon determination that the motion and the light condition are indicative of a potential retail theft, generating an alarm at an alarm box remote from the retail merchandise tag.
17. A method of detecting a potential retail theft and generating an alarm, the method comprising: attaching a retail merchandise tag to an item of retail merchandise; detecting motion of a retail merchandise tag using a motion sensor of the retail merchandise tag; detecting a light condition using a light sensor of the retail merchandise tag; determining whether the motion and the light condition are indicative of a potential retail theft using a microprocessor of the retail merchandise tag the microprocessor coupled to the motion sensor and to the light sensor, wherein determining whether the motion and the light condition are indicative of a potential retail theft comprises: determining whether the retail merchandise tag is 

18. The method of claim 17, further comprising generating an alarm locally at the retail merchandise tag via an emitter of the retail merchandise tag.
20. The method of claim 19, wherein the alarm generated locally at the retail merchandise tag and remotely at the alarm box are generated simultaneously.
19. The method of claim 18, wherein the alarm generated locally at the retail merchandise tag and remotely at the alarm box are generated simultaneously.


Hence, a person having ordinary skills in the art would recognize that the instant application is comprised within the scope of Patent No. 10,885,753.

Claim Objections
Claims 6, 10, 11, 14, 15 are objected to because of the following informalities:

For claim 6:
In line 2, expand acronym “EAS” and enclose it by parenthesis.

For claim 10:
In line 9, lower-case “Wireless”.

For claim 11:
In line 2, lower-case “Wireless”.

For claim 14:
In line 2, expand acronym “EAS” and enclose it by parenthesis.

For claim 15:
In line 1, correct claim dependency.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 12:
In line 3, “the light level” lacks of antecedent basis as there is not a previous recitation of “a light level”.

For claims 13-17:
These claims are rejected as they depend upon rejected claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 16, 17, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valiulis1 (US Patent Application Publication No. 2014/0055266) in view of Valiulis2 (US Patent Application Publication No. 2014/0197953).

Regarding claim 1, Valiulis1 teaches a theft detection device (Fig. 4), comprising:
a light sensor (light sensor 24);
a motion sensor (motion sensor 36);
an emitter (emitter 26);
a controller (microprocessor 34); wherein the controller is configured to determine a light level sensed by the light sensor (it is controlled and determined a light level sensed by the light sensor [Paragraph 27]);
wherein the controller is configured to determine, via the motion sensor, whether the theft detection device is in motion (it is sensed and determined a motion of the device [Paragraph 27]);
wherein the controller is configured to operate based on the sensed motion of the theft detection device and the light level sensed by the light sensor (it is generated an alarm signal based on the sensed and determined level of light and motion [Paragraph 27]).
However, Valiulis1 does not explicitly mention an antenna configured to emit a wireless signal separately from the emitter; [wherein the controller is configured to operate] the antenna [based on the sensed motion of the theft detection device and the light level sensed by the light sensor such that the] wireless signal is transmitted by the antenna to an alarm box.
Valiulis2 teaches, in a similar field of endeavor of antitheft systems, the following:
an antenna configured to emit a wireless signal separately from the emitter; [wherein the controller is configured to operate] the antenna [based on the sensed motion of the theft detection device and the light level sensed by the light sensor such that the] wireless signal is transmitted by the antenna to an alarm box (in the disclosed system of Fig. 1, wireless alarm signals from tag devices 11 are transmitted to alarm box 50 [Paragraphs 43-45]. Hence, a person having ordinary skills in the art would recognize that, in order for the tag devices 11 to transmit wireless signals, an antenna is inherently present in said tag devices 11. Additionally, it would be also recognized that due to the theft situation/event based on sensed motion and light levels (as explained by Valiulis1), informing other entities (as explained by Valiulis2) would have been implemented also by Valiulis1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the antitheft system (as taught by Valiulis1) by implementing an antenna for emitting a wireless signal based on sensed light and motion (as taught by Valiulis2) for the purpose of improving security of alarm systems (Valiulis2 – Paragraph 6).

Regarding claim 2, Valiulis2 further teaches the theft detection device of claim 1, wherein the wireless signal is an Wireless signal indicative of a potential theft condition (transmitted wireless signal indicative of potential theft condition [Paragraphs 43-45]).

Regarding claim 3, Valiulis1 further teaches the theft detection device of claim 1, wherein the controller is configured to operate the emitter based on the sensed motion of the theft detection device and the light level sensed by the light sensor such that a signal is generated by the emitter (emitter 26 generates an audible alarm signal based on the sensed and determined level of light and motion [Paragraph 27]).

Regarding claim 4, Valiulis1 further teaches the theft detection device of claim 3, wherein the signal generated by the emitter is an audible tone (emitter 26 generates an audible alarm signal based on the sensed and determined level of light and motion [Paragraph 27]).

Regarding claim 5, Valiulis2 further teaches the theft detection device of claim 4, wherein the controller is configured to operate the emitter and the antenna based on the sensed motion of the theft detection device 17 and the light level sensed by the light sensor such that the signal is generated by the emitter and the wireless signal are transmitted by the antenna to the alarm box simultaneously (wireless signals and also audible signals are both generated at moment of the possible theft condition [Paragraphs 43-45]).

Regarding claim 10, Valiulis1 teaches a theft detection system (Fig. 4), comprising:
at least one retail merchandise tag configured for attachment to an item of retail merchandise (tag 20 in Fig. 1 being attached to item 22), the at least one retail merchandise tag configured to detect a change in motion of the retail merchandise tag sensed by a motion sensor of the at least one retail merchandise tag (it is sensed and determined a motion of the device [Paragraph 27]), and a change in light sensed via a light sensor of the at least one retail merchandise tag which together are indicative of a potential retail theft condition (it is controlled and determine a light level sensed by the light sensor [Paragraph 27]);
the signal being at least one of an audible tone generated by an emitter of the at least one retail merchandise tag (it is generated an audible alarm signal based on the sensed and determined level of light and motion [Paragraph 27]).
However, Valiulis1 does not explicitly mention an alarm box, the alarm box configured to receive a signal from the at least one retail merchandise tag, and an Wireless signal generated by an antenna of the retail merchandise tag; and wherein the at least one retail merchandise tag and the alarm box are each operable to generate an alarm upon detection of the potential retail theft condition simultaneously.
Valiulis2 teaches, in a similar field of endeavor of antitheft systems, the following:
an alarm box (in Fig. 1, alarm box 50), the alarm box configured to receive a signal from the at least one retail merchandise tag (audible signals from tags are received [Paragraphs 44-45]), and an Wireless signal generated by an antenna of the retail merchandise tag (in the disclosed system of Fig. 1, wireless alarm signals from tag devices 11 are transmitted to alarm box 50 [Paragraphs 43-45]. Hence, a person having ordinary skills in the art would recognize that, in order for the tag devices 11 to transmit wireless signals, an antenna is inherently present in said tag devices 11. Additionally, it would be also recognized that due to the theft situation/event based on sensed motion and light levels (as explained by Valiulis1), informing other entities (as explained by Valiulis2) would have been implemented also by Valiulis1); and wherein the at least one retail merchandise tag and the alarm box are each operable to generate an alarm (Paragraph 45) upon detection of the potential retail theft condition simultaneously (wireless signals and also audible signals are both generated at moment of the possible theft condition [Paragraphs 43-45]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the antitheft system (as taught by Valiulis1) by implementing an alarm box (as taught by Valiulis2) for the purpose of improving security of alarm systems (Valiulis2 – Paragraph 6).

Regarding claim 11, Valiulis1 in view of Valiulis2 further teach the system of claim 10, wherein the signal includes a signal produced by an emitter of the retail merchandise tag and the Wireless signal produced by the antenna (both signals being transmitted to alarm box 50 in Valiulis2).

Regarding claim 12, Valiulis1 further teaches the system of claim 11, wherein the at least one retail merchandise tag includes a controller that is configured to operate the emitter and the antenna based on the sensed motion of the at least one retail merchandise tag and the light level sensed by the light sensor such that a signal is generated by the emitter (emitter 26 generates an audible alarm signal based on the sensed and determined level of light and motion [Paragraph 27]).

Regarding claim 13, Valiulis1 further teaches the system of claim 12, wherein the signal generated by the emitter is an audible tone (emitter 26 generates an 

Regarding claims 16-17, these claims are rejected as applied to claims 8-9, respectively.

Regarding claim 18, Valiulis1 teaches a method of detecting a potential retail theft and generating an alarm (Fig. 4), the method comprising:
detecting motion of a retail merchandise tag using a motion sensor of the retail merchandise tag (it is sensed and determined a motion of the device [Paragraph 27]);
detecting a light condition using a light sensor of the retail merchandise tag (it is controlled and determine a light level sensed by the light sensor [Paragraph 27]);
determining whether the motion and the light condition are indicative of a potential retail theft using a microprocessor of the retail merchandise tag (it is generated an alarm signal based on the sensed and determined level of light and motion [Paragraph 27]).
However, Valiulis1 does not explicitly mention upon determination that the motion and the light condition are indicative of a potential retail theft, generating an alarm at an alarm box remote from the retail merchandise tag.
Valiulis2 teaches, in a similar field of endeavor of antitheft systems, the following:
upon determination that the motion and the light condition are indicative of a potential retail theft, generating an alarm at an alarm box remote from the retail merchandise tag (at alarm box 50 in Fig. 1, an alarm is generated based on a theft action over a tag [Paragraph 45]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the antitheft system (as taught by Valiulis1) by implementing an alarm box (as taught by Valiulis2) for the purpose of improving security of alarm systems (Valiulis2 – Paragraph 6).

Regarding claim 19, Valiulis1 further teaches the method of claim 18, further comprising generating an alarm locally at the retail merchandise tag via an emitter of the retail merchandise tag (alarm at emitter 26).

Regarding claim 20, Valiulis2 further teaches the method of claim 19, wherein the alarm generated locally at the retail merchandise tag and remotely at the alarm box are generated simultaneously (wireless signals and also audible signals are both generated at moment of the possible theft condition [Paragraphs 43-45]).

Claims 6-9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Valiulis1 (US Patent Application Publication No. 2014/0055266) in view of Valiulis2 (US Patent Application Publication No. 2014/0197953) and further in view of Irizarry et al. (US Patent Application Publication No. 2001/0004239).

Regarding claim 6, Valiulis1 in view of Valiulis2 teach all the limitations recited 
However, Valiulis1 in view of Valiulis2 do not explicitly mention wherein the controller is configured to recognize a signal from an EAS gate.
Irizarry teaches, in a similar field of endeavor of antitheft systems, the following:
wherein the controller is configured to recognize a signal from an EAS gate (in the system of Fig. 1, controller/tag 20 receives a signal from EAS gates 9, 10, 12, such that the EAS gates control alarm signals at tag 20 [Paragraph 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the antitheft system (as taught by Valiulis1) by implementing an antenna for emitting a wireless signal based on sensed light and motion (as taught by Valiulis2) by implementing EAS gates (as taught by Irizarry) for the purpose of reducing unauthorized departure of products (Irizarry – Paragraph 13).

Regarding claim 7, Irizarry further teaches the theft detection device of claim 6, wherein the controller is configured to operate at least one of the emitter to generate the signal and the antenna to generate the wireless signal upon receiving the signal from the EAS gate (in the system of Fig. 1, controller/tag 20 receives a signal from EAS gates 9, 10, 12, such that the EAS gates control alarm signals at tag 20 [Paragraph 40]).

Regarding claim 8, Valiulis1 further teaches the theft detection device of claim 6, wherein the controller is configured to recognize a signal from a activation/deactivation pad (external devices are used for activating/deactivating the system [Paragraphs 30-32, 45]).

Regarding claim 9, Valiulis1 further teaches the theft detection device of claim 8, wherein the controller is configured to operate at least one of the emitter to discontinue producing the signal and the antenna to discontinue producing the wireless signal (controller is configured for causing the emit or not the alarms [Paragraph 32]).

Regarding claims 14-15, these claims are rejected as applied to claims 6-7, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 7, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633